DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20130188733 A1 (Van)
US 20130272618 A1 (Deshpande)
US 20180124400 A1 (hereinafter YuwenHe)
US 20130343465 (hereinafter Chen)
US 20130272372 
HANNUKSELA, M., et al., "Header parameter set (HPS)," Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 12th Meeting: Macao, CN, Document: JVET-L0183-v3, October 3-12, 2018, 10 pages.
HANNUKSELA, M., et al., "APS error resilience and partial updating," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 9th Meeting: Geneva, CH, Document: JCTVC-I0069, April 27-May 7, 2012, 7 pages.
HENDRY, et al., "Error resilience improvements for APS partial updates," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 9th Meeting: Geneva, CH, Document: JCTVC-I0083, April 27-May 7, 2012, 6 pages.
MINEZAWA, A., et al., "On APS reference restriction for random access," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 9th Meeting: Geneva, CH, Document: JCTVC-I0067, April 27-May 7, 2012, 4 pages.
LI, M., et al., "APS Referencing," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 8th Meeting: San José, CA, USA, Document: JCTVC-H0069, February 1-10, 2012, 10 pages.
WENGER, s., et al., "Referencing different APS’s in the same picture," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 8th Meeting: San José, CA, USA, Document: JCTVC-H0507, February 1-10, 2012, 2 pages.
LI, M., "Multiple Adaptation Parameter Sets Referring," Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, 7th Meeting: Geneva, CH, Document: JCTVC-G332, November 21-30, 2011, 7 pages. (hereinafter Li)



Response to Remarks/Arguments
Applicant’s arguments with respect to claim prior art rejection have been fully considered but are moot in view of the new grounds of rejection.


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 17, 20-21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Deshpande in view of YuwenHe

Regarding claim 13: Van teaches a method implemented by a decoder, the method comprising: receiving, a bitstream comprising an adaptive loop filter (ALF) adaptation parameter set (APS) including ALF parameters [(para 155, Table 16})] 
, a header, and a slice associated with the header [(para 155)] ; determining, that the header contains a first reference to the ALF APS, a second reference [(Table 16 shows  and para 161)]  and 
decoding, the slice using the ALF parameters from the ALF APS, the second tools parameters from the second APS, and the third tool parameters from the third APS  [(para 160-161)] 

Van does not explicitly show wherein the second APS containing; a luma mapping with chroma scaling (LMCS) APS including LMCS parameters, a scaling list APS including scaling list parameters;  

However, in the same/related field of endeavor, Deshpande teaches a scaling list APS including scaling list parameters [(para 82; “the adaptation parameter set that is referred to in the slice header………. the scaling list parameters exist in the APS”)]  and determining, that the header contains reference to the scaling list APS [(“aps_id may identify the adaptation parameter set that is referred to in the slice header”; para 82)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to replace one of the APS tool with the scaling parameter APS because it would enhance the parameter reusability through referencing.  

Van in view of Deshpande does not explicitly show LMCS APS

However, in the same/related field of endeavor, YuwenHe teaches APS can contain coding tool parameters is a luma mapping with chroma scaling (LMCS) APS containing LMCS parameters. [(“ chroma enhancement filter (e.g., cross-plane filter) information may be signaled. The chroma enhancement filter information may include one or more chroma enhancement filter parameters. The one or more chroma enhancement filter parameters may include one or more of a scaling factor”; “The chroma enhancement filter information may be signaled as separate NAL unit packets such as Adaptive Parameter Set (APS”)” para 61 and Abstract)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to replace one of the APS tools with YuwenHe’s APS because it would enhance the parameter reusability through referencing.  

Regarding Claims 20, 24: see analysis of claim 13 and see para 7, 14-15 of Van and Figs.1-2 

Van additionally teaches with respect to claims 17, 21, 25. The method of claim 13, wherein the header is a slice header [(Van para 155)] .  


Claims 18-19, 22-23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Deshpande in view of YuwenHe in view of Chen

Regarding Claims 19, 23, 27: Deshpande additionally teaches the scaling list APS is contained in an APS network abstraction layer (NAL) unit [(Deshpande para 82)] .

Van in view of Deshpande in view of YuwenHe does not explicitly show 
wherein the APS NAL unit and a picture containing the slice associated with the header each comprise a temporal identifier (Temporalld), and wherein the Temporalld of the  APS NAL unit is required to be less than or equal to the Temporalld of the picture

However, in the same/related field of endeavor, Deshpande teaches wherein the APS NAL unit and a picture containing the slice associated with the header each comprise a temporal identifier (Temporalld), and wherein the Temporalld of the  APS NAL unit is required to be less than or equal to the Temporalld of the picture [(para 68; please note the layerID is related to scalable coding layer {para 66}; scalable coding including temporal scalable layers are well known in the art, therefore it would have been obvious to ordinary skill in the art that this ID is can be temporal, because scalable video coding includes temporal scalability with temporal layer)] 
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because  

Chen additionally teaches with respect to claims 18, 22, 26. The method of claim 13, wherein the ALF APS, the LMCS APS, and the scaling list APS cannot directly reference another APS. [(“In other words, according to the first mode, "lifetime" of an HPS may be limited or bounded within a single AU” para {para 77}; also se para 59; taking one HPS from each AU of multiple AU to form the plurality of HPS)] .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486